




Exhibit 10.2




    
RETIREMENT AND TRANSITION AGREEMENT AND RELEASE


This RETIREMENT AND TRANSITION AGREEMENT AND RELEASE (this “Agreement”) is dated
December, 2014, and is effective on the date described in Section 11.
PARTIES
The parties to this Agreement are Tesco Corporation, a corporation organized
under the laws of the Province of Alberta, Canada (the “Company”) and Julio
Quintana (“Employee”). The Company and Employee are referred to collectively as
the “Parties”.
PREAMBLE
WHEREAS, Employee is employed as Chief Executive Officer and President of the
Company, pursuant to that certain Employment Agreement dated December 31, 2008
and as amended by the first Amendment dated March 15, 2009 and the Second
Amendment dated December 31, 2010 (collectively the “Employment Agreement”
attached hereto as Exhibit A);
WHEREAS, the Parties intend to terminate the Employment Agreement as of the
Termination Date (as defined below) (except with respect to the Parties’
continuing obligations under (Sections 8, 9, 10 and 18 and the defined terms
specified herein of the Employment Agreement) and enter into this Agreement;
WHEREAS, the Parties intend that this Agreement, the preserved provisions of the
Employment Agreement and the “Exhibit B Release” (attached hereto as Exhibit B)
shall operate as a complete and final settlement of all claims, differences and
alleged causes of action existing between them as of the Effective Date (as
defined in Section 11 below) and the Exhibit B Effective Date (as defined in the
Exhibit B Release).
NOW, THEREFORE, in consideration of the mutual promises and obligations
contained and exchanged in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:
1.
Definitions.

1.1    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
notices, rules and regulations thereunder.
1.2    “Retirement Date” shall mean January 1, 2015.
1.3    “Termination Date” means December 19, 2014.


Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.




--------------------------------------------------------------------------------






2.
Resignation, Termination of the Employment Agreement and Transition Period. As
of the Termination Date, Employee hereby voluntarily resigns as the Company’s
Chief Executive Officer (“CEO”) and President and from all other officer,
director and management positions with the Company and its Affiliates. The
Parties agree that the Employment Agreement is hereby terminated and of no
further force and effect as of the Termination Date, except (a) with respect to
Sections 8, 9, 10 and 18 of the Employment Agreement and the defined terms from
the Employment Agreement specified herein, all of which survive the termination
of the Employment Agreement or (b) in the event of a Change of Control as
described in Section 6 hereof prior to the Retirement Date. After the
Termination Date, Employee will continue in employment of the Company for the
period after the Termination Date through the Retirement Date (the “Transition
Period”). During the Transition Period, Employee will continue employment with
the Company on a full-time basis and will perform such services as assigned to
him from time to time by the Board and as determined by the Board in its sole
discretion. In the ordinary course of business, on January 2, 2015, the Company
shall grant the Employee non-employee director awards of restricted stock units
in the same number and on the terms and conditions as provided to the
non-employee directors awards authorized for the non-employee directors in the
Board’s meeting in December, 2014 if Employee continues to serve on the Board as
a non-employee director immediately after the Retirement Date through the date
of the grant of the award; provided, further that if Employee ceases to be
non-employee director any time prior to the Company’s annual stockholder meeting
in the calendar year 2015 or fails to execute and return the Exhibit B Release
that has become irrevocable all such awards shall be forfeited, and Employee
shall have no rights with respect thereto. Notwithstanding the foregoing,
Employee shall have no legally binding right to any such non-employee annual
director awards until such awards are actually granted. If Employee continues
services as a non-employee director on or after the Company’s stockholder’s
meeting in 2015, the non-employee director restricted stock units shall be
subject to the same vesting conditions as applicable to other non-employee
directors generally and as specified in the award.



3.Pay Through Retirement Date; Reimbursement of Expenses. The Company agrees
that it shall pay Employee his Base Salary as in effect on the Termination Date
through the Retirement Date in accordance with the Company’s normal payroll
practices, and Employee will continue to participate in all employee benefit
plans and policies available to Company U.S. employees generally, including
vacation. However, Employee will not be eligible for any equity or cash
compensation under the Company’s Long-Term Incentive Plan or Short-Term
Incentive Plan (as each is defined in the Employment Agreement) or any other
equity or bonus program of the Company and its Affiliates that is not otherwise
specified herein, except that notwithstanding that Employee has resigned his
position as CEO and President of the Company and other officer positions, (a)
Employee will be paid his full 2014 STIP payment in 2015 in accordance with the
Company’s STIP program as owed to him under the 2014 STIP program if he remains
employed with the Company through December 31, 2014, and (b) Employee will be
vested in any outstanding performance stock units granted to Employee under the
LTIP that are otherwise due to vest effective December 31, 2014, in accordance
with their terms and the terms of the Company’s LTIP if Employee remains
employed with the Company pursuant to this Agreement through December 31, 2014.




--------------------------------------------------------------------------------








4.Exhibit B Release.


4.1    Release by Employee. For and in consideration of this Agreement and the
Separation Benefits described in Section 5 hereof, which Employee acknowledges
is good and valuable consideration, Employee hereby enters into this release in
this Section 4, and after the Retirement Date Employee will enter into the
Exhibit B Release that will become irrevocable according to its terms. Employee
on behalf of Employee, his heirs, dependents, successors and assigns, Employee
hereby irrevocably and unconditionally, fully and forever RELEASES, WAIVES, AND
DISCHARGES the Company and its Affiliates and all of their predecessors,
successors and assigns and all of their current and former parents,
subsidiaries, divisions, partnerships or other affiliated companies, and the
present and former officers, directors, employees, stockholders, partners,
members, agents, insurers, employee benefit plans or programs and their
fiduciaries of any of the foregoing, whether in their individual or official
capacities and all of the successors and assigns of the foregoing (collectively
“Company Group”) from and against any and all claims, rights, including without
limitation all defenses, demands, judgments, actions, causes of action, costs,
fees, penalties, taxes, expenses and all liability whatsoever, whether known or
unknown, fixed or contingent, which Employee has, had, or may have against the
Company Group, or any of them, relating to or arising out of his employment or
separation from employment with the Company Group, and any other events or
transactions involving the Company Group, up to and including the date of the
Effective Date of this Agreement. This Agreement includes, but is not limited to
(i) any statutory claims under the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, the Civil Rights Acts of 1870, 1964 and
1991, 42 U.S.C. § 1981, the Age Discrimination in Employment Act, the Older
Workers’ Benefit Protection Act, the Employee Retirement Income Security Act,
the Sarbanes Oxley Act, Texas Payday Law, Texas Labor Code or arising from any
federal, state, or local statute, ordinance or regulation; (ii) any common law,
tort or contract claims; (iii) any claims for compensation, payments, bonuses,
reimbursements of expenses, issuance of options, restricted stock, stock or
other securities of the Company Group (or any exercise, issuance or sale of such
securities), severance, or benefits, other than as described herein, (iv) any
claims, matters, or actions related in any way to Employee’s employment and
separation with the Company Group; and (v) any claims for fees, costs, and
disbursements of any kind, including attorneys' fees.


4.2    Employee further represents that Employee has read and understands this
release provision and that rights and claims under the Age Discrimination in
Employment Act of 1967 and Older Workers Benefit Protection Act are among the
rights and claims against the Company Group that Employee is releasing. The
Parties further acknowledge and agree that Employee is not releasing any of the
following: (i) any rights or claims arising after the Effective Date; (ii) any
rights or claims arising from or related to any obligations that are stated or
affirmed in this Agreement; (iii) continuation of group health benefits under
the group health plan currently maintained by the Company Group as mandated by
federal or state law or vested benefits under a Company tax-qualified Code
Section 401(a) pension plan; and (iv) any rights or claims that may not be
released as a matter of law.




--------------------------------------------------------------------------------








4.3    Employee acknowledges the following:
(a)Employee has had 21 days to consider this Agreement, although he may sign
this Agreement sooner if desired and has 7 days to revoke this Agreement after
signing it as provided in Section 11 hereof;
(b)the Company has advised Employee in writing to consult with independent legal
counsel and tax advisors respecting this Agreement;
(c)Employee has had an opportunity to consult with independent legal counsel and
tax advisors with respect to the terms, meaning and effect of this Agreement;
and
(d)Employee understands that the Company regards the above representations as
material and that the Company is relying on these representations in entering
into this Agreement.


5.Separation Benefits. As consideration for Employee’s execution and performance
of his obligations under this Agreement (including the release set forth in
Section 4 and as consideration for Employee’s execution of the Exhibit B Release
after the Retirement Date in the time period described in Exhibit B Release and
upon the Exhibit B Release becoming irrevocable on the Exhibit B Release
Effective Date as defined therein), which Employee acknowledges is good and
valuable consideration, the Company shall provide Employee with the following
“Separation Benefits”:
a.    The Company will pay a cash lump sum severance payment equal to $1,728,000
to be paid on July 2, 2015.
b.    All unvested Company stock options granted prior to December 31, 2013
shall be 100% vested, and the Employee will have two (2) years from the
Retirement Date to exercise his unexercised, unexpired Company stock options
outstanding on the Retirement Date provided, however, that the exercise period
for any such option shall not exceed its original term in accordance with Code
Section 409A.
c.    The Company shall pay a transition bonus in a cash lump sum in an amount
equal to $576,000 for the successful transition of the Employee’s successor to
CEO and President of the Company effective December 19, 2014. Such transition
bonus will be paid on July 2, 2015.
d.    Except as specifically provided herein with respect to stock options or in
Section 3(b) hereof; all other unvested equity awards, including, but not
limited to, restricted stock units and performance units shall be cancelled and
Employee shall have no other rights with respect thereto.


Employee agrees that the Separation Benefits, the non-employee directors awards
in Section 2 and Section 3(a) and (b) are in addition to anything of value to
which Employee already is entitled from the Company and its Affiliates and
acknowledges the sufficiency of the consideration for the release set forth in
this Section 4 (including the Board exercising its discretion to award the
transition bonus described in Section 5(c)) and the Exhibit B Release.




--------------------------------------------------------------------------------






6.Change of Control. In the event of a Change of Control while Employee is
employed with the Company on or prior to the Retirement Date, the provisions in
Section 5 shall be void, and in lieu thereof, the Company shall provide Employee
with the pay and benefits as specified in Section 7(e)(i) of the Employment
Agreement subject to the requirements of Section 7(f)-(h) and the other
surviving sections of the Employment Agreement.


7.Other Benefits. Upon termination from the Company on the Retirement Date,
Employee shall be entitled to all vested benefits under the Company’s Code
Section 401(a) tax-qualified pension plans, may elect continuation of group
health coverage in accordance with the requirements of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), and may convert his
current employee-owned life insurance to an individual policy if permitted under
the terms of the applicable life insurance plan. All premiums for COBRA
continuation coverage and premiums and costs for life insurance conversion shall
be paid by the Employee.
The Company will forward to Employee his Company-received e-mails for a period
of 6 months after the Retirement Date, and the Company will provide reasonable
administrative and IT support to Employee for a period of 90 days after the
Retirement Date.
Except as provided herein, the Employee shall have no other rights to any
payments or benefits from the Company, or any of its Affiliates or any employee
benefit plan, policy or program of the Company or any Affiliate including,
without limitation, any severance pay.
8.No Other Claims; No Unlawful Conduct. Employee represents that Employee has
not filed, lodged or authorized the filing of any complaints, charges or
lawsuits against the Company and/or its Affiliates with any federal, state or
local court, governmental agency, or administrative agency. Nothing in this
Agreement prevents Employee from filing a claim with the Equal Employment
Opportunity Commission (“EEOC”) or the Texas Commission on Human Rights (“TCHR”)
or participating in any investigation or proceeding conducted by the EEOC or
TCHR; provided, however, Employee understands and agrees that he is waiving any
and all rights to recover any monetary or personal relief or recovery as a
result of such proceeding or subsequent legal action. Employee also represents
that Employee has not engaged in, and is not aware of, any unlawful conduct in
relation to the business of the Company and/or its Affiliates.
9.Consultation With Counsel. The Company hereby advises Employee to consult with
independent legal counsel and tax advisors prior to executing this Agreement,
and Employee acknowledges being given that advice.
10.No Defamatory Statements. Employee agrees that he will refrain from making
any representation, statement, comment or any other form of communication
(hereinafter collectively referred to as “representation”), whether written or
oral, to any person or entity, including but not limited to the principals,
officers, directors, employees, advisors, agents, customers, suppliers and
competitors of the Company and/or its Affiliates, or any government officials,
which representation has the effect or tendency to disparage, denigrate, or
otherwise reflect negatively on the Company and/or its Affiliates and/or their
business, officers, directors, stockholders, employees, agents, advisors or
investors. Nothing in this Section 10 shall limit the ability of the Employee to
provide truthful testimony as required by law or any judicial or administrative
process.




--------------------------------------------------------------------------------






11.Time to Consider, Revocation of Agreement and Effective Date. Employee has 21
days to consider and sign this Agreement. If not signed by that date, this
Agreement is void and shall be of no effect. Employee, at Employee’s sole
discretion, may revoke this Agreement on or before the expiration of seven
calendar days after signing it. Employee’s revocation must be in writing to the
attention Mr. Michael Sutherlin, Chairman of the Board, delivered by email at
mike@msutherlin.com on or before the seventh calendar day after signing this
Agreement in order for the revocation to be effective. Employee understands that
this Agreement shall not be effective until the expiration of the seventh day
after Employee signs it. If Employee elects to revoke this Agreement, all of the
provisions of this Agreement shall be void and unenforceable. If Employee does
not so elect to revoke this Agreement, this Agreement shall become effective at
the expiration of the revocation period (i.e., on the eighth day after Employee
signs this Agreement) (the “Effective Date”).
12.Miscellaneous.
12.1    The Parties acknowledge that this Agreement is the result of a
compromise and shall not be construed as, or said by any of them to be, an
admission by the other of any liability, wrongdoing, or responsibility.
12.2    This Agreement constitutes the entire agreement among the Parties,
except to the extent that it expressly references provisions of the Employment
Agreement that survive the termination thereof. This Agreement may be executed
in identical counterparts, each of which shall constitute an original and both
of which shall constitute one and the same agreement. Except as expressly
provided herein, this Agreement supersedes the Employment Agreement and any
severance or separation benefit plan or program and any bonus program or any
such agreement at the Company and/or its Affiliates or between Company or any of
its Affiliates and Employee.
12.3    In the event of a breach or threatened breach by Employee of any of the
provisions of this Agreement, including, without limitation, the continued
provisions of the Employment Agreement, Employee hereby consents and agrees that
the Company and/or its Affiliates shall be entitled to cease making the
Separation Benefits and seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against such breach
or threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damages or other available forms of relief.
12.4    The Parties warrant that no representations have been made other than
those contained in the written provisions of this Agreement and continuing
provisions of the Employment Agreement as provided herein, and that they do not
rely on any representations not stated in this Agreement or its attachments.
12.5    The Parties confirm they have had the opportunity to have this Agreement
explained to them by independent legal counsel and tax advisors of their choice,
and that they execute this Agreement freely, knowingly and voluntarily. Employee
is relying on his own judgment and on the advice of his independent legal
counsel and tax advisors, and not upon any recommendation of the Company or any
of its Affiliates or any of their respective directors, officers, employees,
agents, independent counsel or other representatives. By voluntarily executing
this Agreement, the Parties confirm their competence to understand and do hereby
accept the terms of this Agreement as resolving fully all differences, disputes
and claims that may exist within the scope of this Agreement.




--------------------------------------------------------------------------------






12.6    This Agreement may not be modified or amended except by a writing signed
by the Parties. No waiver of this Agreement or of any of the promises,
obligations, terms, or conditions contained in it shall be valid unless it is in
writing signed by the Party or Parties against whom the waiver is to be
enforced. The waiver by any Party of a breach of any provision of this Agreement
shall neither operate nor be construed as a waiver of any subsequent breach by
any Party. Except as expressly provided for herein, the failure of any Party to
take any action by reason of any breach will not deprive such Party of the right
to take action at any time while such breach occurs.
12.7    If any part or any provision of this Agreement shall be finally
determined to be invalid or unenforceable under applicable law by a court of
competent jurisdiction, that part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of said provision or the remaining provisions of this Agreement.
12.8    The Parties have cooperated in the preparation of this Agreement. Hence,
this Agreement shall not be interpreted or construed against or in favor of any
Party by virtue of the identity, interest, or affiliation of its preparer.
12.9    This Agreement is made and shall be enforced pursuant to the laws of the
State of Texas, without regard to its law governing conflicts of law, and
Section 18 of the Employment Agreement should apply to this Agreement subject to
Sections 12.3, 12.10 and 12.11 herein.
12.10    EXCEPT AS PROVIDED IN SECTION 12.3, ANY LEGAL SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF TEXAS IN EACH CASE LOCATED IN THE CITY
OF HOUSTON AND IN HARRIS COUNTY, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
12.11    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12.11.




--------------------------------------------------------------------------------






12.12    All amounts payable under this Agreement including, without limitation,
the Separation Benefits, shall be paid from the general assets of the Company
and there shall be no separate trust established to pay any payments or all
amounts payable and benefits under this Agreement and are subject to all
federal, state and local taxes and tax withholding requirements.
12.13    This Agreement shall be binding on and inure to the benefit of the
successors and assigns of the Parties. No rights or obligations, benefits of or
payments to Employee under this Agreement may be subject to claims of Employee’s
creditors, or in any manner may be assigned or transferred by Employee other
than his rights to compensation and benefits that are transferred by will or to
his estate by operation of law.
12.14    Except as provided in Section 11 and Exhibit B, all notices and other
communications required or permitted hereunder or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when (a) delivered by hand (with written confirmation of receipt), (b) when
received by the addressee if sent by a nationally recognized overnight courier
(receipt requested), (c) on the date sent by facsimile (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient or (d) on
the third business day following deposit in the United States mail, by
registered or certified mail, return receipt requested, postage prepaid, to the
addresses as follows (provided that notice of change of address shall be deemed
given only when received):
If to the Company:
Tesco Corporation                    
Chairman of the Board of Directors            
3993 West Sam Houston Parkway North, Suite 100
Houston, Texas 77043-1211                
With a copy to:
Tesco Corporation                    
General Counsel                    
3993 West Sam Houston Parkway North, Suite 100
Houston, Texas 77043-1211                
If to Employee to:
Mr. Julio Quintana                    
5603 Cottonmist Court                
Sugarland, Texas 77479                


or to such other addresses as the Company or Employee, as the case may be, shall
designate by notice to the other Party or Parties in the manner specified in
this Section 12.14.




--------------------------------------------------------------------------------






12.15    Titles and headings to Sections are for the purpose of reference only
and shall in no way limit, define or otherwise affect the provisions hereof. The
provisions of Exhibit A that are expressly preserved herein and the Exhibit B
Release referred to in this Agreement are, by such reference, incorporated
herein and made a part hereof for all purposes. The words “herein”, “hereof”,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement and not to any particular provision hereof.
12.16    This Agreement is intended to comply with the requirements of Section
409A of the Code and, to the extent that adverse tax consequences thereunder may
be avoided, this Agreement (a) shall automatically be amended to the extent
necessary to incorporate any provisions required to ensure such compliance
(which the Parties hereby agree are hereby adopted, approved, consented to,
ratified and incorporated herein by reference) and (b) shall be construed,
interpreted and operated in a manner that will ensure such compliance. In
accordance with the forgoing, a termination of employment shall mean a
separation of service within the meaning of Section 409A of the Code. With
respect to any reimbursement of expenses of Employee or in-kind benefits, as
specified under this Agreement, which constitutes deferred compensation subject
to Section 409A of the Code, such reimbursement of expenses or paid expenses
shall be subject to the following conditions: (i) the expenses eligible for
reimbursement or payable in one taxable year shall not affect the expenses
eligible for reimbursement or payment in any other taxable year; (ii) the
reimbursement or payment of an eligible expense shall be made no later than the
end of the year after the year in which such expense was incurred or due; and
(iii) the right to reimbursement or payment shall not be subject to liquidation
or exchange for another benefit. Notwithstanding the foregoing, Employee hereby
acknowledges that none of the Company and/or its Affiliates or any of their
employees, officers, directors, advisors or representatives guarantees or is
otherwise responsible for the tax consequences to Employee with respect to this
Agreement and actions contemplated hereby.
12.17    Wherever appropriate to the intention of the Parties, the respective
rights and obligations of said parties, including, but not limited to, the
rights and obligations set forth in Sections 10 and 11 hereof and this Section
12, and Sections 8, 9, 10 and 18 of the Employment Agreement shall survive any
termination or expiration of this Agreement.
12.18    This Agreement and Exhibit B may be executed by the Parties in
counterparts, and each such counterpart shall be deemed an original instrument,
but all such counterparts together shall constitute but one instrument. This
Agreement and Exhibit B may be executed by portable document format or facsimile
signature which signature shall be binding on the Parties.




[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date indicated below.


EMPLOYEE
 
TESCO CORPORATION
 
 
 
Signed: /s/ Julio M. Quintana
 
By: /s/ Michael W. Sutherlin
Julio M. Quintana
 
Michael W. Sutherlin
 
 
Chairman of Board of Directors of the Company
 
 
 
Date: December 18, 2014
 
Date: December 19, 2014













--------------------------------------------------------------------------------










Exhibit A
[Employment Agreement]
Please refer to Ex. 10.1 on Current Report on Form 8-K filed on September 5,
2008 and subsequently amended.




--------------------------------------------------------------------------------






Exhibit B
Release


For and in consideration of the Separation Benefits described in Section 5 of
the Retirement and Transition Agreement and Release (the “Agreement”), which
Employee acknowledges is good and valuable consideration, Employee hereby enters
into this release pursuant to the terms of the Agreement (this “Exhibit B
Release”). Employee on behalf of Employee, his heirs, dependents, successors and
assigns, Employee hereby irrevocably and unconditionally, fully and forever
RELEASES, WAIVES, AND DISCHARGES the Company and its Affiliates and all of their
predecessors, successors and assigns and all of their present and former
parents, subsidiaries, divisions or other affiliated companies, partnerships,
and the present and former officers, directors, employees, stockholders,
partners, members, agents, insurers, employee benefit plans or programs and
their fiduciaries of any of the foregoing, whether in their individual or
official capacities and all of the successors and assigns of the foregoing
(collectively “Company Group”) from and against any and all claims, rights,
including without limitation all defenses, demands, judgments, actions, causes
of action, costs, fees, penalties, taxes, expenses and all liability whatsoever,
whether known or unknown, fixed or contingent, which Employee has, had, or may
have against the Company Group, or any of them, relating to or arising out of
his employment or separation from employment with the Company Group, and any
other events or transactions involving the Company Group, up to and including
the date of the Effective Date of this Agreement. This Agreement includes, but
is not limited to (i) any statutory claims under the Americans with Disabilities
Act of 1990, the Family and Medical Leave Act of 1993, the Civil Rights Acts of
1870, 1964 and 1991, 42 U.S.C. § 1981, the Age Discrimination in Employment Act,
the Older Workers’ Benefit Protection Act, the Employee Retirement Income
Security Act, the Sarbanes Oxley Act, Texas Payday Law, Texas Labor Code or
arising from any federal, state, or local statute, ordinance or regulation;
(ii) any common law, tort or contract claims; (iii) any claims for compensation,
payments, bonuses, reimbursements of expenses, issuance of options, restricted
stock, stock or other securities of the Company Group (or any exercise, issuance
or sale of such securities), severance, or benefits, other than as described
herein, (iv) any claims, matters, or actions related in any way to Employee’s
employment and separation with the Company Group; and (v) any claims for fees,
costs, and disbursements of any kind, including attorneys' fees.


Employee further represents that Employee has read and understands this is a
release and that rights and claims under the Age Discrimination in Employment
Act of 1967 and Older Workers Benefit Protection Act are among the rights and
claims against the Company Group that Employee is releasing. The Parties further
acknowledge and agree that Employee is not releasing any of the following: (i)
any rights or claims arising after this Exhibit B Release Effective Date (as
described below); (ii) any rights or claims arising from or related to any
obligations that are stated or affirmed in this Agreement; (iii) continuation of
group health benefits under the group health plan currently maintained by the
Company and/or its Affiliates as mandated by federal or state law or vested
benefits under the Company’s Code Section 401(a) tax-qualified pension plans;
and (iv) any rights or claims that may not be released as a matter of law.




--------------------------------------------------------------------------------






Employee acknowledges the following:
(1)    Employee has had 21 days from the Retirement Date to consider this
Exhibit B Release, although he may sign this Agreement sooner if desired and has
7 days to revoke this Exhibit B Release after signing it as provided below;
(2)    the Company has advised Employee in writing to consult with independent
legal counsel and tax advisors respecting this Agreement;
(3)    Employee has had an opportunity to consult with independent legal counsel
and tax advisors with respect to the terms, meaning and effect of this Exhibit B
Release; and
(4)    Employee understands that the Company regards the above representations
as material and that the Company is relying on these representations in entering
into this Agreement.
Employee agrees that the Separation Benefits in Section 5 of the Agreement are
in addition to anything of value to which Employee already is entitled from the
Company and its Affiliates and acknowledges the sufficiency of the consideration
for the release set forth in this Release.
Employee represents and covenants to Employer that he has full power and
authority to enter into this Exhibit B Release and that the execution of this
Exhibit B Release will not breach or constitute a default of any other agreement
or contract to which he is a party or by which he is bound.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement, or if applicable, the Employment
Agreement.
This Exhibit B Release is subject to all terms and conditions of the Agreement
and Sections 8, 9, 10 and 18 of the Employment Agreement.
Employee has 21 days to consider and sign this Exhibit B Release. If not signed
by that date, the non-employee director awards under Section 2, the benefits
payable under Section 5, and the last two paragraphs of Section 7 of the
Agreement are void and shall be of no effect. Employee, at Employee’s sole
discretion, may revoke this Exhibit B Release on or before the expiration of 7
calendar days after signing it. Employee’s revocation must be in writing to the
attention Mr. Michael Sutherlin by email to mike@msutherlin.com on or before the
seventh calendar day after signing this Exhibit B Release in order to be
effective. Employee understands that this Exhibit B Release shall not be
effective until the expiration of the seventh day after Employee signs it. If
Employee elects to revoke this Exhibit B Release, all of the provisions of this
Exhibit B Release shall be void and unenforceable. If Employee does not so elect
to revoke this Exhibit B Release, the benefits and payments under Section 5 and
7 and the non-employee director awards subject to their terms will be paid or
shall become effective, as applicable, at the expiration of the revocation
period (i.e., on the eighth day after Employee signs this Exhibit B Release)
(the Exhibit B Release “Effective Date” and at the times provided in the
Agreement).




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Exhibit B Release as of the date indicated below


EMPLOYEE
 
TESCO CORPORATION
 
 
 
Signed:
 
By:
Julio M. Quintana
 
Michael W. Sutherlin
 
 
Chairman of Board of Directors of the Company
 
 
 
Date:
 
Date:







